[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT            FILED
                       ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                        Nos. 08-16070 & 09-12867            FEB 24, 2010
                         Non-Argument Calendar               JOHN LEY
                       ________________________                CLERK


                  D. C. Docket Nos. 07-01226-CV-1-SLB
                          & 07-01226-CV-SLB

CATHY JEAN PETERS,

                                                            Plaintiff-Appellant,

                                   versus

HARTFORD LIFE & ACCIDENT INSURANCE COMPANY,

                                                          Defendant-Appellee,

WALMART,

                                                                     Defendant.

                       ________________________

                Appeals from the United States District Court
                   for the Northern District of Alabama
                      _________________________

                            (February 24, 2010)

Before TJOFLAT, HULL and FAY, Circuit Judges.

PER CURIAM:
       This is an ERISA case.1 Cathy Jean Peters, a former Wal-Mart employee

proceeding pro se, brought this action against Wal-Mart Stores, Inc. (“Wal-Mart”),

and Hartford Life and Accident Insurance Company (“Hartford”), to recover short-

term disability benefits under Wal-Mart’s group benefits policy plan (“the plan”)

administered by Hartford. Wal-Mart moved the district court to dismiss it from the

case because Hartford was the proper party to respond to Peters’s claim, as

Hartford was the named fiduciary for the payment of benefits. Hartford

subsequently moved the court for summary judgment, and the court granted its

motion because Hartford’s decision to deny Peters’s claim for short-term disability

benefits was not wrong; the record contained no medical evidence of limitations or

restrictions on her ability to perform her job duties. Post-judgment, Peters moved

the court for leave to amend her complaint to add an unlawful discriminatory

employment practice claim, to reconsider her case, and to grant her a new trial.

The court denied those motions. Peters now appeals the foregoing rulings. We

affirm.

                                             I.

       Peters argues that the district court erred in granting Wal-Mart’s motion to

dismiss because Wal-Mart (1) officials submitted information to Hartford;

       1
         Employee Retirement Income Security Act of 1974 (“ERIS”), 29 U.S.C. § 1001 st seq.
Cathy Jean Peters brought this suit under 29 U.S.C. § 1132(a)(1).

                                             2
(2) communicated with Hartford about her claim; and (3) informed employees on

the proper procedures for submitting a claim. She appears to argue in addition that

the court should not have dismissed Wal-Mart because it had failed to (1) respond

to her complaint; and (2) serve her a copy of its motion to dismiss, which required

her to obtain one through defense counsel and the district court. She also argues

that the district court abused its discretion in granting Wal-Mart’s motion to

dismiss without first holding a hearing.

      None of these six points is pertinent here because Wal-Mart was not

amenable to suit. Rather, the party required to respond to Peters’s claim, and to be

held answerable if the claim had merit, was Hartford. Garren v. John Hancock

Mut. Life Ins. Co., 114 F.3d 186, 187 (11th Cir. 1997) (“The proper party

defendant in an action concerning ERISA benefits is the party that controls

administration of the plan.”). The district court was therefore required to dismiss

Wal-Mart from the case.

                                           II.

      Peters argues that the district court erred in granting Hartford summary

judgment because she had provided Hartford with (1) the date of her disability;

(2) the cause of her disability; (3) her prognosis; (4) the names and addresses of her

medical providers; and (5) authorization to gather her medical records. She



                                            3
maintains that she qualified for short-term disability benefits based on her

nearsightedness, high blood pressure, and dizziness; that Hartford denied her claim

without seeking an independent medical opinion;2 and that she did not receive a

full and fair review of her claim because Hartford had only requested information

for after August 2006, but she had medical records from her “teenage years” which

supported her inability to read labels without corrective lenses. Finally, she asserts

that the court abused its discretion in granting summary judgment because a

reasonable person would not have found her able to work while being legally

blind.

         “[E]very employee benefit plan shall afford a reasonable opportunity to any

participant whose claim for benefits has been denied for a full and fair review by

the appropriate named fiduciary of the decision denying the claim.” 29 U.S.C.

§ 1133(2). ERISA provides no standard for reviewing decisions of plan

administrators or fiduciaries. Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101,

109, 109 S.Ct. 948, 953, 103 L.Ed.2d 80 (1989). However, the Supreme Court in

Firestone established three distinct standards for reviewing an ERISA plan

administrator’s decision: (1) de novo where the plan does not grant the

administrator discretion; (2) arbitrary and capricious where the plan grants the


         2
        She presents a fully favorable February 2009 Social Security decision in which she was
awarded benefits based on her disability commencing in August 2006.

                                              4
administrator discretion; and (3) heightened arbitrary and capricious where the

plan grants the administrator discretion, and the administrator has a conflict of

interest. See Buckley v. Metro. Life, 115 F.3d 936, 939 (11th Cir. 1997). We have

expanded the Firestone test into a six-step analysis to guide district courts in

reviewing an administrator’s benefits decision. As relevant here, the first step of

the analysis is to “[a]pply the de novo standard to determine whether the claim

administrator’s benefits-denial decision is ‘wrong’ (i.e., the court disagrees with

the administrator’s decision); if it is not, then end the inquiry and affirm the

decision.” Williams v. BellSouth Telecomms., Inc., 373 F.3d 1132, 1137 (11th Cir.

2004), abrogated on other grounds by Doyle v. Liberty Life Assurance Co. of

Boston, 542 F.3d 1352 (11th Cir. 2008).

      When the district court makes its own determination of whether the

administrator was “wrong” to deny benefits under the first step of the Williams

analysis, it applies the terms of the policy. See 29 U.S.C. § 1104(a)(1)(D)

(providing that an ERISA plan administrator must “discharge his duties with

respect to a plan . . . in accordance with the documents and instruments governing

the plan insofar as such documents and instruments are consistent with the

provisions of [ERISA].”). Applying the terms of the plan, Hartford’s decision to

deny short-term disability benefits was not wrong. The proof of loss Peters



                                            5
submitted was not satisfactory to Hartford, and Hartford thereafter acted within the

terms of the plan when it required medical documentation. The objective medical

evidence Peters submitted was not sufficient for a finding of total disability

because it did not contain limitations or restrictions on Peters’s ability to perform

her job. In sum, Hartford was entitled to summary judgment.

                                          III.

      Peters argues that unlawful employment practices were the basis for

Hartford and Wal-Mart denying her medical disability claim. Peters also makes

vague accusations against Hartford and Wal-Mart regarding unfair job placement

and other supposedly unlawful employment practices in violation of 42 U.S.C.

§ 2000e-2. Finally, Peters makes sparse references in her briefs about the district

court’s denial of her post-judgment motions.

      “[I]ssues not briefed on appeal by a pro se litigant are deemed abandoned.”

Timson v. Sampson, 518 F.3d 870, 874 (11th Cir.), cert. denied, 129 S.Ct. 74

(2008). This includes issues the appellant notes only in passing and does not

clearly argue in her initial brief. Rowe v. Schreiber, 139 F.3d 1381, 1382 n.1 (11th

Cir. 1998). Peters’s initial brief does not sufficiently address the points cited

above. Hence, we deem them abandoned.

      For the foregoing reasons, the judgment of the district court is

      AFFIRMED.

                                           6